Broyles, C. J.
1. “It is well settled by numerous rulings of the Supreme Court and of this court that the law of voluntary manslaughter may properly be given in charge to the jury on the trial of one indicted for murder, where, from the evidence or from the defendant’s statement to the jury, there is anything deducidle which would tend to show that he was guilty of manslaughter,, voluntary or involuntary, or which would be sufficient to raise a doubt as to whether the homicide was murder or manslaughter.” May v. State, 24 Ga. App. 379, 382, and cit. In the instant ease, portions of the evidence and of the defendant’s statement to the jury authorized a finding that the deceased, immediately prior to the homicide, made an attempt to commit a serious personal injury on the defendant, and that the attempt was coupled with'such threats and abusive language directed at the defendant as to arouse in his breast a sudden and violent heat of passion and to exclude all idea of deliberation or malice. Therefore the court properly instructed the jury upon the t la.w of voluntary manslaughter.
2. The fact that the court, in the absence of an appropriate and timely request, failed to charge upon the character of the deceased for violence . does not -require a reversal of the judgment. Tillman, v. State, 136 Ga. 59 (70 S. E. 876) ; Moon v. State, 22 Ga. App. 617 (2) (97 S. E. 81).
(a) “The ruling in Seymore v. State, 102 Ga. 803 (30 S. E. 263), cited by counsel for plaintiff in error, is, by the language of the opinion (p. 806), as well as the headnote, confined to the ‘special and peculiar- facts’ of that case, which take it out of the general rule. In our opinion, the circumstances of the instant case do not bring it within the exception contemplated by that decision.” Mills v. State, 17 Ga. App. 116 (1). The ruling in the Mills case is applicable to this ease.
3. The verdict was amply authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.